FILED
                            NOT FOR PUBLICATION                             DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10473

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00091-JSW

  v.
                                                 MEMORANDUM*
JUAN MANUEL PENA-ANGUIANO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Juan Manuel Pena-Anguiano appeals pro se from the district court’s order

denying his pro se motion for a sentence reduction under 18 U.S.C. § 3582(c). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Pena-Anguiano contends that the district court erred by failing to grant his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
request for a sentence reduction, arguing that he should have received a Guidelines

departure under U.S.S.G. § 5K3.1. The government contends that this appeal

should be dismissed based on an appeal waiver. We decline to enforce the waiver

and instead affirm on the merits. The district court did not err in denying Pena-

Anguiano’s request for a sentence reduction because he failed to state a valid legal

basis for reducing his sentence. See 18 U.S.C. § 3582(c).

      AFFIRMED.




                                          2                                   12-10473